Matter of Honesti H. (Ted H.) (2015 NY Slip Op 02478)





Matter of Honesti H. (Ted H.)


2015 NY Slip Op 02478


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-11519
 (Docket Nos. N-23069-12, N-23070-12)

[*1]In the Matter of Honesti H. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andTed H. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Nazari H. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andTed H. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 2)


Aiello & Cannick, Maspeth, N.Y. (Jennifer Arditi of counsel), for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis Caputo and Jane L. Gordon of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Queens County (Mary R. O'Donoghue, J.), dated November 18, 2013. The order, insofar as appealed from, after a fact-finding hearing, found that the father neglected the subject children.
ORDERED that the order of fact-finding is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father's contention, the Family Court's determination that he neglected the subject children was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i]; 1046[b][i]). The evidence adduced at the hearing established that the father and the mother of the subject children engaged in acts of domestic violence against each other while the children were nearby (see Matter of Carmine G. [Franklin G.], 115 AD3d 594). Based upon this evidence, as well as upon the combination of circumstances revealed in the record, including the father's admitted encouragement of the mother's illegal drug use while she was pregnant, and the adverse inference correctly made against the father based upon his failure to testify, the Family Court properly determined that the petitioner established the father's neglect by a preponderance of the [*2]evidence (see Matter of Mohammed J. [Mohammed Z.], 121 AD3d 994, 994; Matter of Rosy S. [Ivelisse T.], 54 AD3d 377; Matter of Harmony S., 22 AD3d 972).
The father's contention concerning the inadmissibility of the evidence of the alleged domestic violence is without merit (see Matter of Isaiah R., 35 AD3d 249).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court